Citation Nr: 9913611	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-10 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Denver Regional Office (RO) November 1996 rating decision 
which, inter alia, denied an increased evaluation for hIs 
service-connected PTSD, rated 10 percent disabling.  


REMAND

It is noted that, at the January 1999 Travel Board hearing, 
the veteran's representative indicated that his nervous 
symptoms had recently increased rather dramatically and thus 
he requested that the case be remanded so that the veteran 
could be afforded a more current VA psychiatric examination.

The veteran's claim for increased evaluation for his service-
connected PTSD is well grounded, in that it is plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of an increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Here, the veteran's contention concerning 
the severity of his service-connected PTSD (within the 
competence of a lay party to report), is sufficient to 
conclude that his claim is well grounded.  King v. Brown, 
5 Vet. App. 19 (1993).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim is neither 
optional nor discretionary, and it includes obtaining an 
adequate VA examination.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, taking into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
is a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

The Board finds that additional development is necessary 
prior to rendering a decision in the current appeal.  
Specifically, the veteran testified at his January 1999 
Travel Board hearing that he had quit his longstanding job 
with the Los Angeles Sanitation Department and that his PTSD 
symptomatology had significantly increased in severity since 
the last VA examination.  Reexaminations will be requested 
whenever there is a need to verify the current severity of a 
disability, where there has been a material change in a 
disability, or when the current rating may be incorrect.  
38 C.F.R. § 3.327 (1998).  The claims folder shows that VA 
last furnished the veteran a pychiatric examinaion in 
November 1997.  The Board therefore concludes that a current 
examination would be of assistance in determining the 
severity of his service-connected PTSD and would be 
instructive with regard to the issue now on appeal.  Littke, 
1 Vet. App. 90.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, the case is 
REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated tests should 
be conducted and the results reported in 
detail.  The examiner should (1) describe 
the veteran's current PTSD 
symptomatology, (2) indicate how that 
symptomatology affects his social and 
industrial adaptability, and (3) assess 
the severity of the veteran's PTSD by 
assigning it a Global Assessment of 
Functioning (GAF) Score, including a 
brief explanation of what the GAF 
assigned represents in this case in 
compliance with Thurber v. Brown, 5 Vet. 
App. 119 (1993).

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate remediation 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for PTSD, with consideration of 
both the old and new regulations 
pertaining to the evaluation of 
psychiatric disabilities and apply the 
version of the regulations which is most 
favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity 
to respond.  The case should then be returned to the Board 
for further consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (the U.S. Court of Veterans Appeals prior to March 1, 
1999).  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).



